Citation Nr: 1605729	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-47 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the period prior to November 18, 2009, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSESES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and evaluated it as 30 percent disabling effective August 28, 2006.  Subsequently, an April 2011 Supplemental Statement of the Case (SSOC) granted a 50 percent disability rating for PTSD effective November 18, 2009.

In May 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.  

This case was most recently before the Board in June 2013 when it was remanded for further development, namely to obtain relevant and recent medical records as well as to obtain an examination and medical opinion as to the current severity of the Veteran's PTSD.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed in the June 2013 remand order, the period on appeal runs from August 28, 2006 to current.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been manifested by complaints of irritability, anxiety, hypervigilance, sleep impairment, impairment of short term memory, disturbances of motivation and mood, mildly impaired judgement, occasional difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and intermittent passive suicidal ideation.

2.  As of May 2013, the Veteran has reported constant suicidal ideation.  

3.  The competent and credible evidence is against a finding that that Veteran's PTSD symptoms result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, and not greater, for PTSD prior to November 18, 2009, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a disability rating of 70 percent, and not greater, for PTSD since November 18, 2009, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2006, February 2007, April 2007, and January 2009.   

The rating issue on appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The claims file includes service treatment records (STRs), post-service clinical records, and the statements of the Veteran and his representative in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes VA examination reports specific to the Veteran's PTSD in July 2007, August 2008, and July 2013.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports contain findings necessary to determine whether an increased rating is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Adequate rationale has been provided.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent Schedular Criteria for Rating Mental Disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).


Total disability evaluation based on individual unemployability due to service connected-disability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating - PTSD

The Veteran's service-connected PTSD is evaluated as 30 percent disabling prior to November 18, 2009, and 50 percent disabling since.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; See also Sellers v. Principi, 372 F.3d 1318  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio at 118. 

The Board has reviewed the entire claims file and has referenced the pertinent clinician records in parentheses which discuss the relevant symptoms.  The Board has considered all the clinical records, to include those immediately prior to the rating period on appeal as the history of the disability is for consideration.  The Board has noted below, in parentheses, the dates of the VA clinical records which support its findings.  

The Board has initially considered whether a 100 percent rating is warranted for any period on appeal, but finds that it is not.  A 100 percent rating would be warranted if the Veteran had total occupational and social impairment.  The evidence of record does not support such a finding.  The evidence reflects that Veteran was oriented in all spheres (November 2007, May 2008, June 2008, July 2008, September 2008, October 2008, December 2008, January 2009, March 2009, May 2009, June 2009, July 2010, November 2010, January 2011, March 2011, and September 2014) and was appropriately dressed and groomed (October 2007, May 2008, June 2008, July 2008, September 2008, October 2008, December 2008, January 2009, March 2009, May 2009, June 2009, July 2009, August 2009, September 2009, July 2010, August 2010, November 2010, January 2011, March 2011, July 2013, September 2014, and November 2014) throughout the appeal period.  The Veteran reports that he has been married 8 years and spoke fondly of his wife during a July 2013 VA examination.  The evidence reflects that the Veteran worked in the same position for more than 25 years, and was promoted to a supervisory position during his period of employment before retiring in 2011.  See May 2013 Board hearing transcript, pp. 6, 20.  The evidence reflects the Veteran has a positive relationship with his adult children, and has increased contact with them recently.  See August 2008 VA examination; See also October 2014 clinical record.  Although the evidence is that the Veteran does not participate in many social activities, he does enjoy spending leisurely time with his wife on a daily basis, particularly going fishing.  See July 2013 VA examination; See also October 2014 clinical record.  

Clinical records reflect that the Veteran has consistently denied, or shown no signs of, any auditory or visual hallucinations, or delusions, throughout the period on appeal (July 2007, October 2007, May 2008, June 2008, July 2008, August 2008,  September 2008, October 2008, December 2008, January 2009, March 2009, May 2009, June 2009, July 2009, August 2009, September 2009, November 2009, December 2009, July 2010, August 2010, November 2010, December 2010, January 2011, March 2011, September 2014, October 2014, November 2014).  The Board acknowledges one report of possible auditory hallucinations in November 2007 in which the Veteran reported he sometimes thinks he hears his name being called, but again, no delusions were evident.

During the course of this appeal, the Veteran's GAF scores have differed, fluctuating between 45 and 60; a majority of the scores were in the 40s.  They have been noted to be 55 (July 2007), 48 (October 2007), 45 (November 2007), 55 (August 2008), 48 (March 2009), 49 (August 2009), 49 (December 2009), 45 (August 2011), and 60 (July 2013).  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF scores are indicative of moderate to serious impairment in social and occupational functioning.  Nonetheless, the Board finds that the Veteran's reported symptoms and findings on clinical examination are more probative than the GAF scores, which are somewhat divergent, despite similar reported symptoms.

The Board notes that the Veteran reported suicidal ideation intermittently throughout the appeal.  Notably, a November 2007 clinical report reflects that the Veteran reported thinking about suicide one or two times per month as he believed he is worth more to his wife dead than alive.  The Veteran explained that his suicidal thoughts were triggered by financial stress, but reported that he does not act on the thoughts because his wife is "the best thing that's happened to me."  See November 2007 clinical report.  A March 2009 clinical report reflects that the Veteran reported passive suicidal ideation related to the VA's way of "looking at things."  See March 2009 clinical report.  The evidence reflects that the Veteran placed calls to the VA National Suicide Prevention Hotline in November 2009 and March 2010.  The November 2009 record reflects that the Veteran denied any suicidal ideation and denied any history of suicide attempts.  The Veteran explained that his PTSD flared as a result of dealing with the Veterans Benefits Administration regarding his claim.  The Veteran explained that he felt hopeless due to financial stressors surrounding his decreased income and the possibility of home foreclosure.  See November 2009 clinical report.  The March 2010 clinical record also reflects that the Veteran denied suicidal ideation and/or plan, but rather explained he was seeking assistance regarding his claim and reiterated his financial concerns about the possibility of becoming homeless.  See March 2010 clinical report.  January 2012 correspondence from the Veteran also reflects passive suicidal ideation, and again, the Veteran explained that his wife and faith keep him from acting upon those thoughts.

Most recently, the Veteran testified at his May 2013 Board hearing that he thinks about suicide "all the time" because he feels his life is not worth anything based on the frustration and anger he experiences with his VA claim.  The Veteran testified that he felt he would be "better off dead."  See May 2013 Board hearing transcript, pp. 11, 24.  The Veteran further testified that he has had these thoughts since 1997 following his divorce from his first wife.  Id. at 25.  The Veteran subsequently endorsed daily suicidal thoughts triggered by financial concerns at his July 2013 VA examination, as discussed in further detail below.

During the course of this appeal, the Veteran underwent examinations for PTSD in July 2007, August 2008, and July 2013.  During his July 2007 QTC examination, the Veteran reported experiencing flashbacks and anxiety attacks.  The examiner noted that the Veteran is impatient, impulsive, and has had uncontrollable anger, particularly in his first marriage.  The report reflects that the Veteran is hypervigilant and avoids crowds, avoids news pertaining to war and violence, has a sense of foreshortened future, suffers from sleep impairment, and is uninterested in activities other than playing his guitar.  The report reflects that the Veteran's speech is normal and that he does not have obsessive rituals, suicidal ideation, homicidal ideation, delusions, or hallucinations.  The examiner noted that the Veteran is functioning adequately and is capable of managing his benefits and performing the activities of daily living and self-care.  The examiner did note that there is a flattened affect, disturbance in mood, difficulty in establishing and maintaining effective work and social relationships, and a GAF score of 55.  

The Veteran underwent another QTC examination for PTSD in August 2008.  The examination report reflects that the Veteran is in a good marriage and enjoys a good relationship with his adult children.  The Veteran reported working at the same job for nearly 25 years and explained that his relationship with his coworkers is good.  The report does reflect that the Veteran occasionally forgets things, which has caused some concerns at his job.  The Veteran reported traumatic flashbacks, recurrent distressing dreams, difficulty remembering appointments and tasks, some suspiciousness, and panic attacks.  The examiner noted that the Veteran had a flattened affect and depressed mood, which the Veteran explained as being near continuous.  The Veteran's appearance, hygiene, behavior, and speech were normal and appropriate.  The report reflects that the Veteran denied suicidal ideation and homicidal ideation, that there were no obsessional rituals, and the GAF score was 55.  The examiner concluded that the Veteran is mentally capable of managing benefits, has no difficulty in performing the daily activities of living, and can perform recreation and leisure pursuits.  The examiner also concluded that the Veteran has difficulty establishing and maintaining effective work relationships, social relationships, and family role functioning.  The examiner also noted that the Veteran has difficulty following commands.  

The Veteran most recently underwent a VA examination for PTSD in July 2013.  The report reflects that the examiner reviewed the claims file for two hours and then interviewed the Veteran and performed psychiatric testing for an additional two hours.  The report reflects that the Veteran has been married for eight years and spoke fondly of his wife.  The Veteran and his wife enjoy fishing together on a daily basis.  The examiner noted PTSD symptoms such as depressed mood, chronic sleep impairment, nightmares, mild memory loss, and irritability.  The Veteran reported being annoyed with the disability claim process and being chronically depressed since he learned others were receiving greater disability benefits from VA.  The Veteran endorsed suicidal thinking triggered by financial concerns.  He also endorsed impulsive urges when angered.  The Veteran's GAF score was found to be 60.  Ultimately, the examiner concluded that the diagnosis of a separate cognitive disorder other than PTSD was not warranted.  The examiner indicated that the Veteran's PTSD impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In sum, the evidence does not reflect that the Veteran has gross impairment in thought processes or communication.  His thought processes have been rational and/or goal oriented.  He has also not been shown to have grossly inappropriate behavior, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives or his own occupation.  He is in a steady marriage, enjoys leisure activities with his spouse, and was steadily employed at the same job, including a promotion to a supervisory position, for more than 25 years before retiring in 2011.  The above evidence, when taken as a whole, is against a finding of total occupational and social impairment.  Thus, a 100 percent disability rating is not warranted for any period on appeal.

The Board will next consider whether the Veteran's symptoms during the pendency of this appeal warrant a rating of 70 percent.  The Veteran would be entitled to a 70 percent rating if the evidence reflected that his symptoms caused occupational and social impairment, with deficiencies in most areas.  The Board has considered the symptoms listed as examples in the rating criteria as well as the other symptoms reported by the Veteran.  Based on the probative evidence, the Board finds that a 70 percent rating is warranted during the entire appeal period as a result of the Veteran's recurrent suicidal ideations, near-continuous depression, and reports of uncontrollable anger. 

Based on the foregoing, an increased disability rating of 70 percent, and not greater, for PTSD is warranted during the entire appeal period.  The Board has considered application of the benefit of the doubt rule where applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted.  Id.

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran does not contend, nor does the record reflect, that the Veteran is unable to work due to his service-connected PTSD.  Based on the record, the Veteran retired in 2011.  See July 2013 VA examination report; See also May 2013 Board hearing transcript, pp. 10, 20.  Notably, the Veteran reported that he cannot do his job anymore due to an on-the-job injury and his sleep disorders.  See June 2011 Social Security Administration application.  Furthermore, an August 2011 disability evaluation report by the North Carolina Department of Health and Human Services reflects that the Veteran's inability to manage wakefulness problems related to his narcolepsy routinely interferes with his ability to perform his duties.  Thus, the issue of entitlement to a TDIU is not for present consideration.


ORDER

Entitlement to a disability rating of 70 percent, and not greater, for PTSD is warranted for the entire period on appeal.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


